■ Thompson, J. — _
This case cannot be factually distinguished from Anderson v. National By-Products, Inc., 257 Iowa 921, 135 N.W.2d 602. The rule of stare decisis et non quieta movere requires an affirmance.
We find merit in the appellants’ motion to assess, a part *1169of the costs of printing the record against '-the" appellee." The record is unnecessarily long. "We find much immaterial matter was inserted at the demand of the appellee. One half of the cost of the printed record will be taxed against the plaintiff-appellee. All remaining costs will be taxed against the defendants-appellants. The case is in all- other respects affirmed-. — Affirmed.
All JustiCES concur except LARSON, J.; who dissents.